Citation Nr: 1217975	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  07-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative bone and disc disease of the lumbar spine with spondylolisthesis, prior to January 5, 2009 and from May 1, 2009 through July 1, 2009.

2.  Entitlement to a disability rating in excess of 40 percent for degenerative bone and disc disease of the lumbar spine with spondylolisthesis, from November 1, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Navy from August 1959 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 20 percent rating for degenerative bone and disc disease of the lumbar spine with spondylolisthesis.

In a February 2010 rating decision, for the Veteran's service-connected degenerative bone and disc disease of the lumbar spine with spondylolisthesis, the RO granted: (1) a temporary 100 percent evaluation, effective January 5, 2009, pursuant to 38 C.F.R. § 4.30; (2) a 20 percent rating, effective May 1, 2009; (3) a temporary 100 percent evaluation, effective July 2, 2009, pursuant to 38 C.F.R. § 4.30; and (4) a 20 percent rating, effective November 1, 2009.

In September 2011, the Veteran withdrew his request for a Travel Board hearing.  See 38 C.F.R. § 20.704(e) (2011).

In a January 2012 rating decision, the RO increased the rating for the Veteran's service-connected degenerative bone and disc disease of the lumbar spine with spondylolisthesis to 40 percent, effective November 1, 2009.  As that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board has characterized the issues as listed on the title page to comport with the staged ratings currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At his most recent VA lumbar spine examination in May 2010, the Veteran stated that he had been told to go home for bed rest three times in the past year because of back pain; the examiner did not clarify the total number of weeks of any of the reported incapacitating episodes.  The examiner commented that the Veteran's back pain did additionally limit his motion and functional impairment because of the severity of the pain, adding that the Veteran "really cannot do anything," but did not specify such limitation of motion in degrees.  The examiner noted that there was ankylosis secondary to the lumbar fusion that the Veteran had done, but did not specify whether such ankylosis was favorable or unfavorable.

The Veteran is to be scheduled for a new VA lumbar spine examination so that the May 2010 examination findings may be clarified and so that current findings pertaining to his lumbar spine disability may be obtained prior to adjudication.

Updated VA treatment records must be obtained.

The Veteran has indicated that he is currently receiving disability benefits from the Social Security Administration (SSA).  A request must be made to the SSA for all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following:

1.  Obtain updated treatment records from the VA Medical Center in Shreveport, Louisiana, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Contact the SSA and request copies of all records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  If provided by disc, print out the records and associate the copies with the claims file.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  Schedule the Veteran for a VA lumbar spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to describe the current severity and extent of all manifestations of the service-connected degenerative bone and disc disease of the lumbar spine with spondylolisthesis.  All required testing must be performed.

The examiner is to clarify the findings of the May 2010 examination with regard to incapacitating episodes, functional impairment, and ankylosis, as outlined above, and to determine currently: (1) the total number of weeks of any incapacitating episodes for the Veteran over the past twelve months; (2) the limitation of lumbar spine motion in degrees resulting from the Veteran's functional impairment; and (3) the type of ankylosis present in the Veteran's lumbar spine (favorable vs. unfavorable).

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

